Citation Nr: 0506610	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the right buttock involving injury 
to muscle group XVII, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wound to the left lumbar region with 
scar.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wound to the left leg with retained 
shrapnel and scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1946 to March 
1948, from September 1950 to July 1951, and from October 1951 
to October 1955.  

The ratings assigned as shown on the front page have been in 
effect since the grants of service connection at the time of 
the veteran's last separation in 1955.  Issue # 1 has been 
rated as 20 percent disabling under Code 5317 since October 
1955.  The issues ##2 and 3 are rated under scarring, Code 
7805.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The combat injuries which caused the disabilities herein 
concerned were due to multiple incidents.  

The original service records are not complete and are not 
entirely clear as to the exact nature of each wound, but 
there appears to have been retained fragmentation in several 
areas, and as noted by the veteran's representative, clear-
cut muscle damage.  There was apparent muscle or tissue 
removed at the time of debridement, and retained metallic 
fragments are still shown on X-rays.  

Specifically, the veteran's representative argues that a 
clinical entry of March 1951 showed "penetrating wound left 
leg due to enemy action at 1430 Hrs. 24 March 1951 near 
Vijung Bu, Korea".  The representative argues that 
compensation should not be, and should never have been, due 
solely to scarring, but rather based on the overall 
seriousness including the penetrating nature of the injury.  
He further argues that given the through and through nature 
of the wound, it should have been rated as least as moderate 
from the mid 1950's and that this issue overrides all of the 
discussion concerning scars.  

From the outset, it is indeed apparent that the veteran is 
not claiming increased disability solely as a result of 
scarring, but rather that he has developed significant 
orthopedic and neurological problems in the areas of each of 
his combat injuries, specifically the back, hips/buttocks and 
leg(s).  

On VA examination in December 1999, X-rays showed mild 
compression fractures of L-1, L-2 and L-3, as well as 
degenerative spondylosis.  The diagnosis was gunshot wound of 
the right buttock and skin in the lower lumbar region by 
history.  There was arthralgia of both hips.  It was noted 
that given his history of "right buttock wound", recent 
magnetic resonance imagining (MRI) had shown diffuse lumbar 
spondylosis and disc bulging but no lesion of surgical 
significance.  A VA examiner had opined that he saw no 
relationship between the injuries; that the low back problems 
and that the degenerative changes, etc. were probably due to 
age; but was unable to assess whether (or not) there was such 
a relationship between the leg injuries and current 
orthopedic and neurological complaints.  

One VA medical expert opined that 

because of the patient's service-
connected injury to his buttock that 
required debridement for gangrene it is 
likely that the patient has a combination 
of spondylitic radiculopathy and 
neuralgia related to his prior service 
injury.  (emphasis added).

On a VA examination in September 2003, the examiner noted 
that the lumbar spine did show degenerative change and 
flexion restriction.  The examiner was unable to elicit 
radiculopathy into either lower extremity, but stated that 
"the right hip is restricted by arthritic changes and the 
left tibia does show shrapnel.  His wounds are obvious but 
his greatest restrictions are from degenerative changes".  
[It remains unclear what "obvious" means in that 
assessment; whether that is some sort of a modification 
and/or restriction on the etiology of the degenerative 
changes; and if so, in what regard and to what extent, i.e., 
what is due the combat wounds and what is not.]

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

The veteran has not been made fully aware of these changes, 
nor have his gunshot wound residuals been fully 
adjudicatively addressed with these changes in mind.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows: Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  Diagnostic Code 
7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion: 
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  Diagnostic Code 7803, scars, 
superficial, unstable, warrant a 10 percent rating.  
Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  

Under Diagnostic Code 7805, scars, other, [under which the 
issues #2 and 3 are herein rated), will be rated based on 
limitation of function of affected part.  (emphasis added)

The notes pertaining to these regulations (re-numbered) are 
shown below:  (1) Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Because of the nature of the several unresolved issues in 
this case, including the most fundamental and comprehensive 
nature of the veteran's injuries in combat and his current 
functional (orthopedic and neurological) disabilities in 
those same areas, the Board has no choice but to remand the 
case for further development.  The case is remanded for the 
following actions: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional information 
including medical treatment, etc., which 
relate to an association between his 
combat injuries and orthopedic and 
neurological disabilities, he should 
provide them.  The RO should assist him 
to the extent possible in that regard.

2.  Up-to-date VA clinical records should 
be added to the claims file.

3.  The veteran should then be examined 
by VA physicians with expertise in 
gunshot wounds as well as orthopedic and 
neurological disabilities, who have not 
previously examined him, to determine the 
exact nature and extent of all current 
problems involving his hips, back and 
legs, and a comprehensive discussion of 
the nature of the initial injuries, to 
the extent known, as they relate to all 
current complaints including degenerative 
changes.  The claims file and all 
evidence should be made available to the 
examiners prior to their examinations.  
If some degeneration or other disability 
of orthopedic or neurological nature is 
due to one cause and others are due to 
other causes, these differences should be 
described; and if they cannot be 
distinguished, this should be so stated.

4.  The RO should then review the case 
with regard to all facets of the pending 
appellate issues to include the impact of 
the gunshot wounds on various bones, the 
nature of scarring and muscle damage 
under all appropriate schedular criteria, 
and related questions.  If the decision 
is unsatisfactory to the veteran, a 
comprehensive SSOC should be prepared to 
include all pertinent regulations, and 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


